                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    CLIFFORD L. RUCKER,                         :      Case No. 1:18-CV-05
         Plaintiff,                             :
                                                :      Judge Timothy S. Black
    vs.                                         :
                                                :      Magistrate Judge Stephanie K.
    JUDGE TOM HEEKIN, et al.,                   :      Bowman
        Defendants.                             :



                            DECISION AND ENTRY
               ADOPTING THE REPORTS AND RECOMMENDATIONS
             OF THE UNITED STATES MAGISTRATE JUDGE (Docs. 5, 10)
          AND TERMINATING THIS CASE ON THE DOCKET OF THIS COURT

           This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and submitted a Report and

Recommendation (Doc. 5) recommending that Plaintiff’s Complaint be dismissed with

prejudice. Plaintiff timely filed an objection (“Objection”). (Doc. 6). 1

           As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court does



1
  Plaintiff’s Objection does not set forth any persuasive argument or authority to rebut the
Magistrate Judge’s correct conclusion that Plaintiff’s claims against Defendants—judges and
prosecutors who are entitled to absolute immunity for their actions in Plaintiff’s underlying
criminal proceedings—are deficient as a matter of law. Plaintiff subsequently filed a motion to
dismiss without prejudice. (Doc. 7). The Magistrate Judge properly characterized this motion as
a supplemental objection to the prior Report and Recommendation, and properly recommended
denying it. (Doc. 10).
determine that the Reports and Recommendations should be and are hereby adopted in

their entirety. Accordingly:

        1.   The Magistrate Judge’s Reports and Recommendations (Docs. 5, 10) are
             ADOPTED;

        2.   The Complaint is DISMISSED with prejudice;

        3.   Plaintiff’s motion to dismiss without prejudice (Doc. 7) is DENIED; and

        4.   The Clerk shall enter judgment accordingly, whereupon this case is
             TERMINATED on the docket of this Court.



        IT IS SO ORDERED.

Date:         1/28/19
                                                  Timothy S. Black
                                                  United States District Judge




                                          2
